As filed with the Securities and Exchange Commission on May 26, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. MARKETOCRACY MASTERS 100 FUND Portfolio of Investments 3/31/10 (Unaudited) Shares Market Value Common Stocks -78.8% (Cost $12,941,984) CONSUMER DISCRETIONARY - 2.3% CETV CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.* CCME CHINA MEDIAEXPRESS HOLDINGS, INC.* COH COACH INC. CTCM CTC MEDIA, INC. HXM HOMEX DEVELOPMENT CORP.* - ADR LGF LIONS GATE ENTERTAINMENT CORP.* MNI MCCLATCHY CO. SPGZ SPECTRUM GROUP INTERNATIONAL, INC.* URBN URBAN OUTFITTERS, INC.* CONSUMER STAPLES - 4.2% FEED AGFEED INDUSTRIES, INC.* ADY AMERICAN DAIRY, INC.* CEDC CENTRAL EUROPEAN DISTRIBUTION CORP.* CZZ COSAN LTD.* HQS HQ SUSTAINABLE MARITIME INDUSTRIES, INC.* FRZ REDDY ICE HOLDINGS, INC.* SPU SKYPEOPLE FRUIT JUICE, INC.* SYUT SYNUTRA INTERNATIONAL, INC.* WBD WIMM BILL DANN FOODS OJSC* - ADR YUII YUHE INTERNATIONAL. INC.* HOGS ZHONGPIN, INC.* ENERGY - 12.4% APA APACHE CORP. BHI BAKER HUGHES, INC. BRY BERRY PETROLEUM CO. CQP CHENIERE ENERGY PARTNERS LP CHK CHESAPEAKE ENERGY CORP. COP CONOCOPHILLIPS GU GUSHAN ENVIRONMENTAL ENRGY LTD. - ADR MRO MARATHON OIL CORP. NBR NABORS INDUSTRIES LTD.* OXY OCCIDENTAL PETROLEUM CORP. PWE PENN WEST ENERGY TRUST RRC RANGE RESOURCES CORP. RDC ROWAN COMPANIES, INC.* SFL SHIP FINANCE INTERNATIONAL LTD. 15 SII SMITH INTERNATIONAL, INC. SWN SOUTHWESTERN ENERGY CO.* STO STATOIL ASA - ADR TELOZ TEL OFFSHORE TRUST* 90 RIG TRANSOCEAN LTD.* VLO VALERO ENERGY CORP. FINANCIALS - 10.9% AVB AVALONBAY COMMUNITIES, INC. BCS BARCLAYS PLC - ADR BX BLACKSTONE GROUP LP CHLN CHINA HOUSING & LAND DEVELOPMENT, INC.* CIT CIT GROUP, INC.* C CITIGROUP, INC.* CME CME GROUP, INC. EJ E-HOUSE (CHINA) HOLDINGS LTD* - ADR EQY EQUITY ONE FULT FULTON FINANCIAL CORP. GAIN GLADSTONE INVESTMENT CORP. HBC HSBC HOLDINGS PLC - ADR KFN KKR FINANCIAL HOLDINGS LLC NBG NATIONAL BANK OF GREECE SA - ADR RF REGIONS FINANCIAL CORP. USB US BANCORP HEALTH CARE - 22.4% AMRN AMARIN C SPONS NEW* - ADR AMLN AMYLIN PHARMACEUTICALS INC.* BIIB BIOGEN IDEC INC.* CLDX CELLDEX THERAPEUTICS, INC.* DEPO DEPOMED, INC.* RDY DR REDDY'S LABORATORIES LTD. - ADR ELN ELAN PLC* - ADR ENDP ENDO PHARMACEUTICALS HOLDINGS. INC.* EPCT EPICEPT CORP.* VIVO MERIDIAN BIOSCIENCE, INC. MYRX MYRIAD PHARMACEUTICALS, INC.* PTIE PAIN THERAPEUTICS, INC.* THOR THORATEC CORP.* VVUS VIVUS, INC.* INDUSTRIALS - 6.3% ABIX ABATIX CORP.* CSIQ CANADIAN SOLAR, INC.* CAT CATERPILLAR, INC. CFSG CHINA FIRE & SECURITY GROUP* ESLR EVERGREEN SOLAR, INC.* FSLR FIRST SOLAR INC.* GD GENERAL DYNAMICS CORP. GE GENERAL ELECTRIC CO. GSH GUANGSHEN RAILWAY CO. LTD. - ADR JOY G JOY GLOBAL, INC. MTW MANITOWOC, INC. STP SUNTECH POWER HOLDINGS CO. LTD.* - ADR TEX TEREX CORP.* YGE YINGLI GREEN ENERGY HOLDING CO. LTD.* - ADR INFORMATION TECHNOLOGY - 7.7% AAPL APPLE, INC.* CSR CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.* IMOS CHIPMOS TECHNOLOGIES LTD.* FIS FIDELITY NATIONAL INFORMATION SERVICES, INC. FSII FSI INTERNATIONAL, INC.* GOOG GOOGLE, INC.* HRS HARRIS CORP. WFR MEMC ELECTRONIC MATERIALS, INC.* MENT MENTOR GRAPHICS CORP.* MU MICRON TECHNOLOGY INC.* NTE NAM TAI ELECTRONICS, INC.* NRTLQ NORTEL NETWORKS CORP.* 12 - PLAB PHOTRONICS, INC.* RFIL RF INDUSTRIES LTD.* SMOD SMART MODULAR TECHNOLOGIES, INC.* THQI THQ, INC.* VDSI VASCO DATA SECURITY INTERNATIONAL, INC.* MATERIALS - 9.0% AKS AK STEEL HOLDING CORP. ANV ALLIED NEVADA GOLD CORP.* BHP BHP BILLITON LTD. - ADR CGA CHINA GREEN AGRICULTURE, INC.* SID COMPANHIA SIDERURGICA NACIONAL - ADR FCX FREEPORT-MCMORAN COPPER & GOLD, INC. MTL MECHEL OAO - ADR NUE NUCOR CORP. PAAS PAN AMERICAN SILVER CORP.* SLW SILVER WHEATON CORP.* SCCO SOUTHERN COPPER CORP. TGB TASEKO MINES LTD.* TNH TERRA NITROGEN COMPANY LP X UNITED STATES STEEL CORP. TELECOMMUNICATION SERVICES - 1.9% T AT&T, INC. CHL CHINA MOBILE LIMITED - ADR CHA CHINA TELECOM CORP. LTD. - ADR LGF LINKTONE LTD.* - ADR MBT MOBILE TELESYSTEMS OJSC - ADR OVIP VIMPEL - COMMUNICATIONS - ADR TKC TURKCELL ILETISIM HIZMETLERI AS - ADR UTILITIES - 1.7% AEE AMEREN CORP. EXC EXELON CORP. HNP HUANENG POWER INTERNATIONAL, INC. - ADR WARRANTS - 0.0% - (Cost $1) KKDOW KRISPY KREME DOUGHNUTS, INC.* - Expiration 3/2/2012 at $12.21 18 - EXCHANGE TRADED NOTES - 2.1% (Cost $406,629) DZZ POWERSHARES DB GOLD DOUBLE SHORT* INVESTMENT COMPANIES - 9.5% (Cost $1,948,961) HAO CLAYMORE/ALPHASHARES CHINA SMALL CAP FUND BRXX EGS INDXX BRAZIL INFRASTRUCTURE* IAU ISHARES COMEX GOLD TRUST* HYG ISHARES IBOXX $ HIGH YIELD CORPORATE BOND FUND* SLV ISHARES SILVER TRUST* EMB ISHARES JP MORGAN USD EMERGING MARKETS BOND FUND* IGOV ISHARES S&P CITI INTERNATIONAL TRUST* HYF MANAGED HIGH YIELD PLUS FUND TWM PROSHARES ULTRASHORT RUSSELL 2000* UNG UNITED STATES NATURAL GAS FUND* USO UNITED STATES OIL FUND* CASH EQUIVALENTS - 9.0% (Cost $1,663,354) HIGHMARK 100% US TREASURY MONEY MARKET FUND, 0.01%(1) HIGHMARK DIVERSIFIED MONEY MARKET FUND, 0.16%(1) TOTAL INVESTMENT SECURITIES - 99.4% (Cost $16,960,929) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.6% NET ASSETS - 100.0% *Non-income producing security. (1) Seven-day yield ADR - American Depository Receipt. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund adopted financial reporting rules that require an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the asset or liability such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. These financial reporting rules also require enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These financial reporting rules also require the Fund to classify its securities based on valuation method, using the following levels: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Funds have access at the date of measurement. • Level 2 —Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Funds’ own assumptions that market participants would use to price the asset or liability based on the best available information. Level 1 Level 2 Level 3 Common Stock - - Exchange Traded Notes Investment Companies Warrants - - - Short-Term Investments - - Total Investments in Securities - - Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title)/s/Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*)/s/Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date May 24, 2010 * Print the name and title of each signing officer under his or her signature.
